                    Case 20-11558-KBO             Doc 1346       Filed 12/11/20        Page 1 of 9




                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

                                                            Chapter 11
    In re:
                                                            Case No. 20-11558 (KBO)
    24 HOUR FITNESS WORLDWIDE, INC.,
    et al.,                                                 (Jointly Administered)

                                                            Related D.I.: 1245, 1301, 1302
                                          1
                               Debtors.
                                                            Objection Deadline: December 11, 2020 at 12:00 pm (EST)


   LIMITED OBJECTION OF BROOKFIELD PROPERTIES RETAIL, INC.,
  CENTERCO PROPERTIES, L.L.C., REGENCY CENTERS, L.P., SHOPCORE
    PROPERTIES LP AND SITE CENTERS CORP. TO PROPOSED CURE
  AMOUNTS AND ASSUMPTION AND ASSIGNMENT OF CERTAIN LEASES
PURSUANT TO DEBTORS’ JOINT CHAPTER 11 PLAN OF REORGANIZATION

                     Brookfield Properties Retail, Inc. (“Brookfield”), Centerco Properties, L.L.C.

(“Centerco”), Regency Centers, L.P. (“Regency”), ShopCore Properties LP (“Shopcore”) and

SITE Centers Corp. (“SITE”) (collectively, the “Landlords”), by and through their undersigned

counsel, Kelley Drye & Warren LLP, hereby submit this limited objection (the “Objection”) First

Amended Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and its

Affiliated Debtors dated November 16, 2020 (the “Plan”)2 filed by the above-captioned debtors

(the “Debtors”) and the proposed cure amount and assumption and assignment of the Leases




1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc.
             (5690); 24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness
             Holdings LLC (8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644);
             RS FIT Holdings LLC (3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’
             corporate headquarters and service address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.

2
             D.I. 1245.




4851-0928-3796v.4
                    Case 20-11558-KBO      Doc 1346      Filed 12/11/20     Page 2 of 9




pursuant to the Plan and the Plan Supplement3. In support of this Objection, the Landlords

respectfully state as follows:

                                  PRELIMINARY STATEMENT

                     1.   The Landlords do not object to the assumption and assignment of the Leases

to a qualified operator per se, and fully support the Debtors reorganization that will provide for a

healthier, go-forward company emerging from bankruptcy, but file this limited Objection to the

proposed cure amounts and to ensure that the Plan does not cut off the obligations to cure all

defaults under the Leases, including Adjustment Amounts that are not yet due under the Leases.

                     2.   The Landlords hope to resolve some, if not all, of the issues raised herein

with the Debtors consensually, but reserve the right to argue these issues at the hearing.

                                           BACKGROUND

                     3.   The Landlords are the owners, affiliates, or managing agents for the owners

of properties listed on the attached Exhibit A (collectively, the “Leased Premises”) where the

Debtors lease non-residential real estate pursuant to written leases (each, a “Lease,” and,

collectively, the “Leases”). Most or all of the Leased Premises are located in shopping centers as

that term is used in section 365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922

F.2d 1081 (3d Cir. 1990).

                     4.   On June 15, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief pursuant to chapter 11 of the Bankruptcy Code with this Court.




3
         D.I. 1301.

                                                    2


4851-0928-3796v.4
                    Case 20-11558-KBO           Doc 1346         Filed 12/11/20         Page 3 of 9




                     5.    The Debtors remain in possession of their properties and continue to

manage their businesses as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code.

                     6.    On the October 7, 2020, the Debtors filed their Joint Chapter 11 Plan of

Reorganization of 24 Hour Fitness Worldwide, Inc. and its Affiliated Debtors, and they filed the

Amended Plan on November 16, 2020.

                     7.    On December 5, 2020, the Debtors filed the Notice of Filing of Plan

Supplement (the “Plan Supplement”).. The Debtors include the Leases on Exhibit D and Exhibit

D-1 of the Plan Supplement. The Debtors intend to assume the unexpired leases contained in

Exhibit D. The debtors intend to assume the unexpired leases found on Exhibit D-1, subject to

successful lease amendment negotiations. The Debtors intend to assume the unexpired leases

contained in Exhibit D and D-1 pursuant to the Plan. See Plan Supplement, Schedule D and D-1.

                                                  OBJECTION

    A. The Debtor’s Proposed Cure Amounts Are Incorrect4

                     8.    The applicable Landlords dispute the Debtors’ proposed cure amounts listed

on Exhibit B attached hereto, in the column titled “Debtors Cure Amount”. The correct cure

amounts for such Landlords’ Leases are set forth on Exhibit B as attached hereto, in the column

titled “Landlord Cure Amount,” which includes an estimate of attorneys’ fees incurred to date.

Landlords reserve their right to amend the cure amounts to include additional fees and expenses




4
         Several of the Landlords have Lease Modifications that are effective on the Effective Date of the Plan. This
         Objection serves to reserve their rights. The remaining Landlords will continue to work with the Debtors in
         regards to the cure disputes, and file this objection to preserve their rights in the event an agreement cannot
         be reached.

                                                           3


4851-0928-3796v.4
                    Case 20-11558-KBO      Doc 1346     Filed 12/11/20    Page 4 of 9




which continue to accrue and any other obligations that arise and/or become known to Landlords

prior to assumption of the Leases.

                     9.    Prior to assumption of the Leases, the Debtors are required by section

365(b)(1) of the Bankruptcy Code to cure all outstanding defaults under the Leases and

compensate Landlords for any actual pecuniary loss, including the payment of related attorneys’

fees. See 11 U.S.C. §365(b)(1)(B). Attorneys’ fees due under the Leases are compensable. See

LJC Corp. v. Boyle, 768 F.2d 1489, 1494-96 (D.C. Cir. 1985); In re Bullock, 17 B.R. 438, 439

(B.A.P. 9th Cir. 1982); In re Crown Books Corp., 269 B.R. 12, 14-15 (Bankr. D. Del. 2001); In re

BAB Enterprises, Inc., 100 B.R. 982, 984 (Bankr. W.D. Tenn. 1989); In re Westview 74th St. Drug

Corp., 59 B.R. 747, 757 (Bankr. S.D.N.Y. 1986); In re Ribs of Greenwich Vill., Inc., 57 B.R. 319,

322 (Bankr. S.D.N.Y. 1986). As part of Landlords’ pecuniary losses, they are entitled to attorneys’

fees in connection with the Debtor’s obligation to cure all monetary defaults under the Leases.

    B. The Debtors or Reorganized Debtors Should be Responsible for All Post-Effective
       Date Obligations Under the Assumed Leases, Whether Those Obligations Accrued
       Before or After the Effective Date

                     10.   Section 365(b)(3)(C) of the Bankruptcy Code provides that the assumption

of a shopping center lease “is subject to all the provisions thereof . . .” 11 U.S.C. § 365(b)(3)(C).

Bankruptcy courts have described the assumption of an unexpired lease as “an all-or-nothing

proposition—either the whole contract [or lease] is assumed or the entire contract [or lease] is

rejected.” See, e.g., In re CellNet Data Systems, Inc., 327 F.3d 242, 249 (3d Cir. 2003).

                     11.   As adequate assurance of future performance under the Leases, the Debtors

or the Reorganized Debtors must be responsible to satisfy any amounts due under the Leases, such

as year-end adjustments of rent-related charges, including, without limitation, adjustments for



                                                   4


4851-0928-3796v.4
                    Case 20-11558-KBO        Doc 1346      Filed 12/11/20    Page 5 of 9




calendar years 2019 and 2020 (the “Adjustment Amounts”), which have not yet been billed or

have not yet become due under the terms of the Leases.

                     12.    The Debtors or Reorganized Debtors must also be required to comply with

all contractual obligations to indemnify and hold Landlords harmless with regard to events which

occurred before assumption but which were not known to Landlords as of the date of the

assumption. This includes, but is not limited to, (i) claims for personal injury that occurred at the

Leased Premises, and (ii) damage and destruction to the Leased Premises or property by the

Debtors or its agents. To cure possible pre-assumption, non-monetary defaults and provide

adequate assurance of future performance with respect to the indemnification obligations under

the Leases, the Debtors must be required to assume all responsibility for any and all such claims,

notwithstanding anything to the contrary contained in the Plan or any court order.

    C. The Debtors Must Be Responsible for Timely Payment of All Post-Petition Rent and
       Additional Rent Due Under the Leases Until They Are Assumed, Assumed and
       Assigned, or Rejected

                     13.    Section 365(d)(3) of the Bankruptcy provides, in pertinent part:

                     The [debtor] shall timely perform all the obligations of the
                     debtor…arising from and after the order for relief under any
                     unexpired lease of nonresidential real property, until such lease is
                     assumed or rejected, notwithstanding section 503(b)(1).

11 U.S.C. § 365(d)(3).

                     14.    The Landlords request that the assumption and assignment of the Leases be

conditioned upon the Debtors’ timely performance of all obligations arising under the Leases

before the Leases are assumed, assumed and assigned, or rejected pursuant to section 365(d)(3) of

the Bankruptcy Code, including, without limitation, the full payment of rent on the first day of

each month.


                                                      5


4851-0928-3796v.4
                    Case 20-11558-KBO      Doc 1346     Filed 12/11/20    Page 6 of 9




                           RESERVATION OF RIGHTS AND JOINDER

                     15.   The Landlords reserve the right to amend and/or supplement this limited

Objection by asserting any and all other claims, whether based on cure or otherwise, or objections

to assumption or Plan confirmation as may be appropriate at or before the confirmation hearing.

                     16.   To the extent not inconsistent with this limited Objection, the Landlords

join in the objections of other landlords and contract counterparties to the Plan.

                                            CONCLUSION

         WHEREFORE, the Landlords respectfully request that the Court enter an order (i)

denying confirmation of the Plan unless modified as set forth herein; and (ii) granting such other

and further relief as the Court deems just and proper.

Dated: December 11, 2020


                                          KELLEY DRYE & WARREN LLP


                                          By: /s/ Robert L. Lehane

                                          Robert L. LeHane, Esq.
                                          Sean T. Wilson, Esq.
                                          Mark S. Levine, Esq.
                                          101 Park Avenue
                                          New York, New York 10178
                                          Tel: (212) 808-7800
                                          Fax: (212) 808-7897
                                          Email: rlehane@kelleydrye.com
                                                   swilson@kelleydrye.com
                                                   mlevine@kelleydrye.com

                                          Counsel to the Landlords




                                                   6


4851-0928-3796v.4
                    Case 20-11558-KBO   Doc 1346   Filed 12/11/20     Page 7 of 9




                                 CERTIFICATE OF SERVICE

              I hereby certify that on this December 11, 2020, a copy of the foregoing Objection
was served via CM/ECF on all parties registered to receive such notice in the above-captioned
cases.

                                              /s/ Mark S. Levine
                                               Mark S. Levine




4851-0928-3796v.4
                    Case 20-11558-KBO          Doc 1346     Filed 12/11/20   Page 8 of 9




                                                 EXHIBIT A



Brookfield Properties Retail, Inc



   Store No.                 Mall Name                   Location                        Landlord
      206           Willowbrook Mall (TX)        Houston, TX            Willowbrook Mall (TX) LLC
      894           The Shoppes at Carlsbad      Carlsbad, CA           RPI Carlsbad, L.P.
      875           NewPark Mall                 Newark, CA             NewPark Mall LP

CenterCo Real



   Store No.                 Mall Name                   Location                      Landlord
      642           150 Sylvan Ave                  Englewood Cliffs,   150 Sylvan Avenue, L.L.C.
                                                                  NJ
Regency Centers, L.P.



   Store No.                  Mall Name                   Location                      Landlord
       545          Potrero Center                  San Francisco,      Equity One (West Coast Portfolio) Inc.

       372          Hancock Shopping Center       Austin, TX            Regency Centers, L.P.

SITE Centers Corp.



   Store No.                 Mall Name                    Location                      Landlord
                                                                        BRE DDR Crocodile Falcon Ridge
                    Falcon Ridge Town Center
       907                                       Fontana, CA            Town Center I LLC
       460          Flat Acres Market Center     Parker, CO             BRE DDR Flatacres Marketplace LLC

Shopcore Properties, L.P.


   Store No.                 Mall Name                   Location                     Landlord
      663           Cornerstar                    Aurora, CO             BRE DDR BR Cornerstar CO LLC




4851-0928-3796v.4
                            Case 20-11558-KBO                  Doc 1346        Filed 12/11/20              Page 9 of 9


                                                                  Exhibit B



Brookfield Properties Retail, Inc

                                                                                                              Debtor Cure   Landlord Cure
  Store No.              Mall Name                Location                        Landlord                      Amount         Amount
     206        Willowbrook Mall (TX)      Houston, TX            Willowbrook Mall (TX) LLC                      TBD          $14,554.80
     894        The Shoppes at Carlsbad    Carlsbad, CA           RPI Carlsbad, L.P.                           $61,454.00    $1,224,795.87
     875        NewPark Mall                Newark, CA            NewPark Mall LP                              $71,340.00     $957,355.58

CenterCo Real

                                                                                                              Debtor Cure   Landlord Cure
  Store No.              Mall Name               Location                        Landlord                       Amount         Amount
     642        150 Sylvan Ave             Englewood Cliffs, NJ   150 Sylvan Avenue, L.L.C.                    $47,658.00     $99,611.94

Regency Centers, L.P.

                                                                                                              Debtor Cure   Landlord Cure
  Store No.             Mall Name                  Location                       Landlord                      Amount         Amount

     545        Potrero Center             San Francisco, CA      Equity One (West Coast Portfolio) Inc.         $0.00       $726,717.00

     372        Hancock Shopping Center    Austin, TX             Regency Centers, L.P.                          $0.00       $208,386.25

SITE Centers Corp.

                                                                                                              Debtor Cure   Landlord Cure
  Store No.             Mall Name                Location                      Landlord                         Amount         Amount
                                                                  BRE DDR Crocodile Falcon Ridge Town
                Falcon Ridge Town Center
     907                                   Fontana, CA            Center I LLC                                   $0.00       $128,970.75
     460        Flat Acres Market Center   Parker, CO             BRE DDR Flatacres Marketplace LLC              0.00        $169,615.04


Shopcore Properties, L.P.
                                                                                                              Debtor Cure   Landlord Cure
  Store No.             Mall Name                Location                     Landlord                          Amount         Amount
     663        Cornerstar                 Aurora, CO             BRE DDR BR Cornerstar CO LLC                   $0.00       $159,534.15
